                                          Case 3:20-cv-00124-MMC Document 53 Filed 09/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQUEL AGUILAR, et al.,                            Case No. 20-cv-00124-MMC (DMR)
                                   8                    Plaintiffs,
                                                                                            ORDER ON JOINT DISCOVERY
                                   9             v.                                         LETTER
                                  10     WALGREEN CO.,                                      Re: Dkt. No. 45
                                  11                    Defendant.

                                  12          Third party Allison C. Eckstrom and Plaintiffs filed a joint discovery letter in which
Northern District of California
 United States District Court




                                  13   Eckstrom moves to quash two subpoenas served by Plaintiffs. [Docket No. 45.] This matter is

                                  14   suitable for resolution without a hearing. Civ. L.R. 7-2(b).

                                  15          In the joint letter, Eckstrom, who is counsel for Defendant Walgreen Co. (“Walgreens”),

                                  16   seeks to quash subpoenas seeking documents related to a different lawsuit against Walgreens,

                                  17   Caves v. Walgreen Co., No. 2:18-cv-02910-MCE-DB, which is currently pending in the United

                                  18   States District Court, Eastern District of California. Specifically, the subpoenas seek records in

                                  19   the possession of Eckstrom’s law firm relating to the proposed settlement of and discovery in

                                  20   Caves. Eckstrom moves to quash the subpoenas, arguing that Plaintiffs cannot establish the

                                  21   propriety or need for the subpoenas.

                                  22          Federal Rule of Civil Procedure 45 governs discovery of nonparties by subpoena. Fed. R.

                                  23   Civ. P. 45. The Advisory Committee Notes to Rule 45 state that “the scope of discovery through a

                                  24   subpoena is the same as that applicable to Rule 34 and the other discovery rules,” which in turn is

                                  25   the same as under Rule 26(b). Advisory Committee Notes to 1970 Amendment; Fed. R. Civ. P.

                                  26   34(a) (“A party may serve on any other party a request within the scope of Rule 26(b).”). Federal

                                  27   Rule of Civil Procedure 26 provides

                                  28                  Parties may obtain discovery regarding any nonprivileged matter that
                                          Case 3:20-cv-00124-MMC Document 53 Filed 09/15/20 Page 2 of 3



                                                      is relevant to any party’s claim or defense and proportional to the
                                   1                  needs of the case, considering the importance of the issues at stake in
                                                      the action, the amount in controversy, the parties’ relative access to
                                   2                  relevant information, the parties’ resources, the importance of the
                                                      discovery in resolving the issues, and whether the burden or expense
                                   3                  of the proposed discovery outweighs its likely benefit.
                                   4   Fed. R. Civ. P. 26(b)(1).

                                   5          Rule 45 provides that “on timely motion, the court for the district where compliance is

                                   6   required must quash or modify a subpoena that . . . requires disclosure of privileged or other

                                   7   protected matter, if no exception or waiver applies; or subjects a person to undue burden.” Fed. R.

                                   8   Civ. P. 45(d)(3)(A)(iii), (iv). “Of course, if the sought-after documents are not relevant, nor

                                   9   calculated to lead to the discovery of admissible evidence, then any burden whatsoever imposed

                                  10   would be by definition ‘undue.’” Del Campo v. Kennedy, 236 F.R.D. 454, 458 (N.D. Cal. 2006)

                                  11   (quoting Compaq Computer Corp. v. Packard Bell Elec., Inc., 163 F.R.D. 329, 335-36 (N.D. Cal.

                                  12   1995)). “[A] court determining the propriety of a subpoena balances the relevance of the
Northern District of California
 United States District Court




                                  13   discovery sought, the requesting party’s need, and the potential hardship to the party subject to the

                                  14   subpoena.” Gonzales, 234 F.R.D. at 680 (citation omitted).

                                  15          Additionally, courts in this district have recognized that discovery from opposing counsel

                                  16   is permissible only “under limited circumstances” and applied the standard set out by the Eighth

                                  17   Circuit in Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986). See, e.g.,

                                  18   Flotsam of Cal., Inc. v. Huntington Beach Conference & Visitors Bureau, No. C06-7028 MMC

                                  19   MEJ, 2007 WL 4171136, at *1 (N.D. Cal. Nov. 26, 2007). Under that standard, a party seeking

                                  20   discovery from opposing counsel must demonstrate that “(1) no other means exist to obtain the

                                  21   information . . . ; (2) the information sought is relevant and non-privileged; and (3) the information

                                  22   is crucial to the preparation of the case.” See Shelton, 805 F.2d at 1327.

                                  23          The court finds that Plaintiffs have failed to establish the propriety of the subpoenas under

                                  24   either standard. Specifically, under both Rule 45 and Shelton, Plaintiffs must establish that the

                                  25   documents they seek are “relevant to any party’s claim or defense.” Plaintiffs state only that they

                                  26   are “seeking information to evaluate the proposed settlement” in Caves, and admit that they “do

                                  27   not purport to use the information [sought by the subpoenas] to prove liability . . .” Jt. Letter 4.

                                  28   They make no attempt to explain how documents related to the settlement in Caves and documents
                                                                                          2
                                          Case 3:20-cv-00124-MMC Document 53 Filed 09/15/20 Page 3 of 3




                                   1   produced in discovery in Caves are relevant to the claims or defenses in this case. Accordingly, as

                                   2   Plaintiffs have failed to establish that the requested documents satisfy Rule 26’s relevance

                                   3   requirement, the subpoenas may not be enforced. They are accordingly quashed.

                                                                                                                 ISTRIC
                                                                                                             ES D
                                   4
                                                                                                            T          TC
                                   5          IT IS SO ORDERED.                                           TA




                                                                                                                                O
                                                                                                     S




                                                                                                                                 U
                                                                                                    ED




                                                                                                                                  RT
                                   6   Dated: September 15, 2020                                                       D
                                                                                                                 RDERE




                                                                                                UNIT
                                                                                                         S S O O
                                   7                                                                IT I
                                                                                        ______________________________________




                                                                                                                                        R NIA
                                                                                                       Donna M. Ryu
                                   8                                                           United States Magistrate Judge u
                                                                                                                        M. Ry




                                                                                                NO
                                                                                                                      onna
                                                                                                          Judge D




                                                                                                                                        FO
                                   9




                                                                                                  RT




                                                                                                                                    LI
                                  10                                                                     ER




                                                                                                    H




                                                                                                                                A
                                                                                                              N                     C
                                                                                                                                F
                                  11                                                                              D IS T IC T O
                                                                                                                        R
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
